     CASE 0:13-cv-03451-SRN-HB Document 5057 Filed 04/24/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 In Re: RFC and ResCap Liquidating Trust            Court File No. 13-cv-3451 (SRN/HB)
 Litigation


 This document relates to:                           STIPULATION TO AMEND
                                                   REVISED CASE MANAGEMENT
 ResCap Liquidating Trust v. Primary                 ORDER TO EXTEND FACT
 Residential Mortgage, Inc., No. 16-cv-               DISCOVERY DEADLINE
 4070 (SRN/HB)


       The parties hereby stipulate and jointly move the Court for an Order amending the

Revised Case Management Order [Doc. No. 5035] in the above-referenced action to extend

the fact discovery deadline, and hereby state and stipulate as follows:

       WHEREAS, the Court issued a Revised Case Management Order (“Revised CMO”)

in this action on February 28, 2019;

       WHEREAS, pursuant to Section III of the Revised CMO, all fact discovery is to be

completed by April 30, 2019;

       WHEREAS, despite the parties’ best efforts, the parties require a limited amount of

additional time to complete depositions; and

       WHEREAS, the parties have agreed to a 17-day extension of the fact discovery

deadline.

       NOW, THEREFORE, subject to the Court’s approval, the parties stipulate that:

       All fact discovery shall be completed by May 17, 2019.




                                               1
     CASE 0:13-cv-03451-SRN-HB Document 5057 Filed 04/24/19 Page 2 of 3



Dated: April 24, 2019


  SPENCER FANE LLP                             QUINN EMANUEL URQUHART
                                               & SULLIVAN, LLP
  By: /s/Randi J. Winter                          Peter E. Calamari (admitted pro hac vice)
      Donald G. Heeman, #286023                   Deborah K. Brown (admitted pro hac vice)
      Jessica J. Nelson, #347358                  Isaac Nesser (admitted pro hac vice)
      Randi J. Winter, #0391354                   51 Madison Avenue, 22nd Floor
      100 South Fifth Street, Suite 1900          New York, NY 10010
      Minneapolis, MN 55402-1267                  Telephone: (212) 849-7000
      Telephone: (612) 268-7000                   Facsimile: (212) 849-7100
      Facsimile: (612) 268-7001                   petercalamari@quinnemanuel.com
      dheeman@spencerfane.com                     deborahbrown@quinnemanuel.com
      jnelson@spencerfane.com                     isaacnesser@quinnemanuel.com
      rwinter@spencerfane.com
                                               QUINN EMANUEL URQUHART
  CARPENTER LIPPS & LELAND LLP                 & SULLIVAN, LLP
  Jeffrey A. Lipps (admitted pro hac vice)        Anthony Alden (admitted pro hac vice)
  Jennifer A.L. Battle (admitted pro hac vice)    865 S. Figueroa Street, 10th Floor
  280 Plaza, Suite 1300                           Los Angeles, CA 90017
  280 North High Street                           Telephone: (213) 443-3000
  Columbus, Ohio 43215                            Facsimile: (213) 443-3100
  Telephone: (614) 365-4100                       anthonyalden@quinnemanuel.com
  Facsimile: (614) 365-9145
  lipps@carpenterlipps.com
  battle@carpenterlipps.com

                        Attorneys for Plaintiff ResCap Liquidating Trust




                                              2
   CASE 0:13-cv-03451-SRN-HB Document 5057 Filed 04/24/19 Page 3 of 3



WILLIAMS & CONNOLLY LLP                      ZELLE LLP
                                               Elizabeth V. Kniffen, #0346329
By: /s/Matthew V. Johnson                      Rory D. Zamansky, #0330620
     Matthew V. Johnson, #0324875              500 Washington Avenue South
     Jesse T. Smallwood (admitted pro hac      Suite 4000
     vice)                                     Minneapolis, MN 55415
     725 Twelfth Street, N.W.                  Telephone: (612) 339-2020
     Washington, DC 20005                      Facsimile: (612) 336-9100
     Telephone: (202) 434-5000                 ekniffen@zelle.com
     Facsimile: (202) 434-5029                 rzamansky@zelle.com
     mjohnson@wc.com
     jsmallwood@wc.com                       PRIMARY RESIDENTIAL
                                             MORTGAGE, INC.
                                              Darryl J. Lee (admitted pro hac vice)
                                              1480 N. 2200 W.
                                              Salt Lake City, UT 84116
                                              Telephone: (801) 596-8707
                                              dlee@primeres.com

              Attorneys for Defendant Primary Residential Mortgage, Inc.




                                        3
